Citation Nr: 1047216	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-39 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1967 to June 
1969.

This case comes to the Board of Veterans' Appeals (Board) from an 
October 2006 rating decision rendered by the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required.


REMAND

The Veteran contends that his in-service exposure to herbicides 
during his service in Vietnam resulted in his current 
dermatitis/eczema skin disorder.  The Veteran's military 
occupational specialty (MOS) was that of radio operator as a 
combat infantryman.  The Veteran's pre-induction and separation 
examinations indicate that he did not suffer from any skin 
disorder during active service.  The balance of the Veteran's 
service treatment records are also negative for any complaints of 
a skin disorder.

VA treatment records reveal that in March 2006, the Veteran 
reported he was directly sprayed with herbicides and served in, 
and drank from, water in areas with dead or dying vegetation in 
Vietnam.  The Veteran also stated that he has been suffering from 
an "itchy skin condition" since 1969.  The March 2006 VA 
physician found skin lesions (red, nodular, scaling, without 
drainage) on the Veteran's palms, and with lesser severity, 
spread over his body and on his knuckles and elbows.  The VA 
examiner diagnosed the skin disorder to be dermatitis/eczema.  
The Veteran was given a note by the VA examiner to take to a 
private doctor for further evaluation and treatment for this skin 
disorder.  The VA treatment records reveal that the Veteran was 
being treated by Dr. G, a primary care physician.

In September 2007, VA treatment records revealed that the Veteran 
reported he had a rash or eczema on both of his hands that 
"comes and goes" every three to four months.  The VA examiner 
stated that the Veteran had very dry eczema on both of his hands 
with extreme pruritus with fissures on the skin.

In April 2009 VA treatment records, a VA examiner indicated that 
the Veteran had a history of hand dermatitis/eczema and further 
noted there to be "scaly plaques" on the Veteran's scalp, chin 
and sideburns.  The VA examiner also noted there to be a few 
scaly papules on the Veteran's hands.  The Veteran was diagnosed 
with dermatitis, but no nexus opinion was provided linking the 
skin disorder with the Veteran's prior military service.

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §5103A (West 2002 & Supp. 
2010); 38 C.F.R. §3.159 (2010).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim.  38 U.S.C.A. §5103A(d); 38 C.F.R. §3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury or disease, or with 
another service-connected disability.  38 C.F.R. §3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that 
the third prong may be satisfied by lay evidence of continuity or 
equivocal or non-specific medical evidence).

In the present case, the Veteran has a current diagnosis of 
dermatitis/eczema; VA medical records from 2006 through 2009 
diagnose dermatitis/eczema.  Furthermore, the Veteran has 
repeatedly stated that he has had dermatitis/eczema since service 
discharge in 1969.  Thus, there is evidence of a current 
disability and an indication that the Veteran's disability may be 
associated with service, but no nexus opinion linking the 
Veteran's disability with his military service.  The record lacks 
an examination where a VA examiner has provided a nexus opinion 
regarding whether the Veteran's skin disorder is linked to his 
military service.  Accordingly, a remand is required for an 
examination.

Accordingly, the case is REMANDED for the following action:

1.	 Obtain from the Veteran all private 
medical records pertaining to his skin 
disorder, including dermatitis/eczema.

2.	Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the Veteran's skin disorder.  
The examiner should specifically delineate 
all diagnoses.  All necessary testing 
should be conducted.  The Veteran's claims 
folder, including a copy of this Remand, 
should be available to the examiner(s) and 
reviewed in conjunction with the 
examination.  This report should include a 
discussion of the Veteran's documented 
medical history as well as the Veteran's 
assertions regarding his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any skin disorder 
manifested in, was aggravated by, or is in 
any way related to, his active military 
service.  

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in 
the claims file and/or sound medical 
principles.

3.	Once the above action has been completed, 
readjudicate the claim.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West Supp. 2010), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) 
(2010).


